DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
 

Response to Amendment
This office action is responsive to applicant’s remarks received on May 03, 2022. Claims 1-15 remain pending.


Response to Arguments
Applicant’s arguments with respect to the amended claims, filed on May 03, 2022 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on May 03, 2022.

A:  Examiner’s Response
The jest of Applicant’s arguments relies on the fact that the cited references do not teach, disclose or suggest that based on the obtained recognition result corresponding to a standard word or a pseudo word among a plurality of pseudo words of the standard word, a second function is performed based on a standard word, wherein the standard word and the plurality of pseudo words are identified based on the performed first function. 
Examiner understands the Applicant's position, but with a broad interpretation, the claim language Applicant presents does not clearly represent his position. Examiner understands that there is a first function that is performed and a second function performed thereafter wherein the second function is performed based on the performed first function. Paragraph 0047 of Applicant’s specification teaches that when a voice of “stock price information” uttered by a speaker is received during an operation related to the program of “stock news about AA company”, the electronic apparatus 100 may obtain a recognition result of “stock price information” and display a program of “stock price information about AA company” based on the recognition result. Here, Examiner interprets the first function as “the electronic apparatus 100 may obtain a recognition result” and the second function as “displaying a program of “stock price information about AA company” based on the recognition result. 
	With this said, Park ‘724 at Paragraphs 0114-0119 teaches these limitations.  For example, Park ‘724 discloses a first function (Paragraph 0114) and a second function (Paragraph 0116). Paragraph 0114 teaches a first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. 
Paragraph 0116 teaches that in response to the result of the voice recognition being received from the external voice recognition server, the received result of the voice recognition may be displayed on a display in the voice recognition apparatus. 
Therefore, Park ‘724 either alone or in combination with Jung ‘278 teaches, discloses or suggests based on the obtained recognition result corresponding to a standard word or a pseudo word among a plurality of pseudo words of the standard word, a second function is performed based on a standard word, wherein the standard word and the plurality of pseudo words are identified based on the performed first function. As a result, and due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record.
Accordingly, these limitations do not render claims patentably distinct over the prior art of record and it is respectfully submitted that the present application is not in condition for allowance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 11, 14 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example… 
Claims 1, 11 & 15 state in part “based on the obtained recognition result corresponding to a standard word or a pseudo word among a plurality of pseudo words of the standard word”. Here, nowhere in applicant’s specification is there mentioned a “standard word”. Applicant’s specification at Paragraph 0050 teaches that as shown in Fig. 4, the electronic apparatus 100 may previously define the situation correction model for a context of “stock service”. The situation correction model for “stock service” may define “stop price information”, “operation information”, etc. as pseudo recognition results, and define “stock price information” as a standard recognition result corresponding to the pseudo recognition result. Paragraph 0056 and Fig. 5, Step S507 teaches that when the recognition result is matched with the pseudo recognition result of the identified situation model, the electronic apparatus 100 may correct the recognition result with the standard recognition result corresponding to the pseudo recognition result (S507). As a result, Examiner rejects these claims under 35 U.S.C. 112(a) as constituting new matter because the specification speaks to “standard recognition results” and “pseudo recognition results”. 
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170076724 A1 hereinafter, Park ‘724) in combination with Jung (US 20170084278 A1 hereinafter, Jung ‘278).
Regarding claim 11; Park ‘724 discloses a voice recognition system (i.e. Fig. 1 is a view illustrating a voice recognition system. Paragraph 0028)
comprising an electronic apparatus (Fig. 1, Voice Recognition Apparatus 100)
and a voice recognition server (Fig. 1, Voice Recognition Server 200),
the electronic apparatus comprising a voice receiver (Fig. 2, Microphone 110) configured to receive a voice of a speaker (i.e. A microphone 110 is configured to receive an input of a user's uttered voice. Paragraph 0041),
and the voice recognition server comprising: 
a communicator (“Not Shown in Drawings”) configured to communicate with the electronic apparatus (i.e. The voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200, and receive a result of voice recognition regarding the voice signal from the voice recognition server 200. Paragraph 0030) 
and a processor (“Not Shown In Drawings”) configured to receive a user voice input which is received in the voice receiver during first function performed by the electronic apparatus (i.e. The voice recognition apparatus 100 may include an apparatus capable of recognizing a user's uttered voice and performing an operation corresponding to the user's uttered voice. Paragraph 0040),
through the communicator, obtain a recognition result by a function corresponding to a voice recognition for the received user voice input while the first function is performed (i.e. A first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. In response to a result of the voice recognition being received from the external voice recognition server, the voice recognition apparatus may transmit the received result of voice recognition to an external electronic apparatus. In this case, the external electronic apparatus is an electronic apparatus to be controlled by using the voice recognition. Paragraphs 0114-0119);
and based on the obtained recognition result corresponding to standard word or a pseudo word among a plurality of pseudo words of the standard word, perform a second function based on the standard word; (i.e. In response to the result of the voice recognition being received from the external voice recognition server, the received result of the voice recognition may be displayed on a display in the voice recognition apparatus. For example, if a voice saying that "how is the weather today?" is input, the result of the voice recognition is received from the voice recognition server, and the voice recognition apparatus may display a text "Please say your desired location" on the display. Paragraphs 0115-0119);
wherein the standard word and the plurality of pseudo words are identified based on the performed first function (i.e. A first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. 0114-0119); 
Although Park ‘724 discloses wherein the voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200, and receive a result of voice recognition regarding the voice signal from the voice recognition server 200, Park ‘724 does not show the actual communicator in the drawings.
Jung ‘278 discloses a communicator (Fig. 8, Communication Interface 800) configured to communicate with the electronic apparatus (i.e. The communication interface 800 includes a server-based voice recognizer connected to the communication network 210 and, thus, may receive audio data of a voice uttered by the user from the user device 200 of FIG. 2. In addition, the communication interface 800 may transmit a recognition result of the received voice to the user device 200 under control of the voice recognition processor 810. Paragraph 0098)
Park ‘724 and Jung ‘278 are combinable because they are from same field of endeavor of speech systems (Jung ‘278 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Park ‘724 by adding the communicator as taught by Jung ‘278. The motivation for doing so would have been advantageous because technologies using voice recognition has increased. As a result, there is more of a need control an electronic apparatus more conveniently and intuitionally. Therefore, it would have been obvious to combine Park ‘724 with Jung ‘278 to obtain the invention as specified.

Regarding claim 12; Park ‘724 discloses wherein the processor of the voice recognition server is configured to select at least one correction model corresponding to the performed first function among a plurality of correction models respectively provided according to a plurality of functions (i.e. A keyword stored in the voice recognition apparatus and domain information corresponding to the keyword may be edited. To achieve this, the voice recognition apparatus may display a UI screen including the pre-stored keyword and the domain information corresponding to the keyword on the display. The user may input a manipulation command for editing the keyword or the domain information through the displayed UI screen Paragraph 0117) 

Regarding claim 13; Park ‘724 discloses wherein the processor of the voice recognition server is further configured to identify whether the obtained recognition result matches the at least one previously defined pseudo word of the at least one selected correction model (i.e. The voice recognition apparatus may receive a user manipulation command for editing domain information corresponding to at least one of keywords among pre-stored plurality of keywords. Furthermore, based on the received user manipulation command, it is possible to update domain information corresponding to at least one of the keywords among the pre-stored plurality of keywords. Paragraphs 0115-0119)

Regarding claim 14; Park ‘724 discloses wherein the processor of the voice recognition server is further configured to identify whether the obtained recognition result matches the standard word previously defined corresponding to the pseudo word of the at least one selected correction model (i.e. The voice recognition apparatus may transmit the domain information corresponding to the pre-stored plurality of keywords and each of the plurality of keywords to the external apparatus, and the voice recognition apparatus, in response to the user manipulation command being received from the external apparatus, may update the domain information corresponding to at least one of the keywords among the pre-stored plurality of keywords. Paragraphs 0115-0119)

Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 11. Therefore, claim 15 is rejected on the same grounds as claim 11. However, Claim 15 further discloses a recording medium stored with a computer program comprising a code for carrying out a method. Park ‘724 discloses at Paragraphs 0121-0122 wherein an exemplary embodiment can be embodied as computer-readable code on a non-transitory computer readable medium storing a program for performing steps of the method.

 Regarding claims 1 & 6; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claims 1 & 6 are rejected on the same grounds as claim 11.

Regarding claims 2 & 7; Claim 2 & 7 contains substantially the same subject matter as claim 12. Therefore, claims 2 & 7 are rejected on the same grounds as claim 12.

Regarding claims 3 & 8; Claim 3 & 8 contains substantially the same subject matter as claim 13. Therefore, claims 3 & 8 are rejected on the same grounds as claim 13.

Regarding claims 4 & 9; Claim 4 & 9 contains substantially the same subject matter as claim 14. Therefore, claims 4 & 9 are rejected on the same grounds as claim 14.

Regarding claim 5; Park ‘724 discloses a storage (Fig. 1, Memory 120) configured to store the plurality of correction models respectively provided according to the operations (i.e. The controller 140 may control the voice recognition apparatus 100 in response to a user command through the communicator 130. For example, in response to a user manipulation command for editing a keyword or domain information stored in the memory 120 through the communicator 130, the controller 140 may update the keyword or the domain information stored in the memory 120 according to the user manipulation command. Paragraph 0050).

Regarding claim 10; Claim 10 contains substantially the same subject matter as claim 5. Therefore, claim 10 is rejected on the same grounds as claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677